DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,977,284. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently disclose in the U.S. Pat. # 8,977,284. The comparison between the instant application claims and the patent claims is as follows:
The instant application claim 1 is as follows:
          1. A wireless network, comprising: at least two wireless devices each communicating via radio frequency signals; a system of computers programmed to perform steps of referencing performance of at least one of the at least two wireless devices with wireless network known parameters and routinely storing performance data for the at least one of the at least two wireless devices; and a radio tower adapted 
The patent claim 1 is as follows:
      1. A wireless network comprising: a) at least two wireless devices, each said wireless device communicating via radio frequency signals; b) a first computer programmed to perform the steps of: 1) locating at least one said wireless device on said wireless network and referencing performance of said at least one wireless device with wireless network known parameters, 2) routinely storing performance data and a corresponding location for said at least one wireless device in a memory; c) a radio tower adapted to receive radio frequency signals from, and transmit radio frequency signals to said at least one wireless device; wherein said first computer further includes means for receiving said performance data and suggest corrective actions obtained from a list of possible causes for said radio tower based upon the performance data and the corresponding location associated with said at least one wireless device; d) wherein said radio tower generates an error code based upon operation of said at least one wireless device; and e) wherein said first computer is further programmed to, 1) receive said error code from said radio tower, and, 2) selectively suggest a corrective action of said radio frequency signals of said radio tower in order to restrict processing of radio frequency signals from at least one of said at least two wireless devices based upon said error code, and, whereby said first computer suggests said corrective action in order to improve communication with at least one said wireless device.
The instant application claim 12 is as follows: 
      12. A method of correcting performance of communications with at least two wireless devices within a wireless network, the method comprising: communicating via radio frequency signals with the at least two wireless devices; a system of computers referencing performance of the at least one of the at least two wireless devices with wireless network known parameters; the system of computers routinely storing performance data for the at least one of the at least two wireless devices; transmitting the radio frequency signals from a radio tower to the at least one of the at least two wireless devices; the radio tower receiving the radio frequency signals from the at least one of the at least two wireless devices; the system of computers receiving the performance data and suggesting corrective actions obtained from a list of possible causes for the radio tower based upon the performance data for the at least one of the at least two wireless devices; the radio tower generating an error code based upon operation of the at least one of the at least two wireless devices; and the system of computers receiving the error code from the radio tower, and selectively suggesting a corrective action of the radio frequency signals of the radio tower in order to restrict processing of the radio frequency signals from the at least one of the at least two wireless devices 217 TX1000-C13based upon the error code, whereby the system of computers suggests the corrective action in order to improve communication with the at least one of the at least two wireless devices.
The patent claim 12 is as follows:
           12. A machine and process for tuning a wireless network, comprising: a) at least two wireless devices, each said wireless device communicating via radio frequency signals; b) a first computer programmed to: 1) routinely identify performance data and a corresponding location for each of said at least two wireless devices; 2) routinely store said performance data and said corresponding location for each of said at least two wireless devices in a memory; c) a radio tower adapted to receive said radio frequency signals from and transmit radio frequency signals to said at least two said wireless devices; d) further including a second computer generating a status request; e) wherein a user of one of said at least two wireless devices is able to set a no access flag within the memory of said first computer; and f) wherein said first computer is programmed to deny the status request from said second computer if said no access flag is set; wherein said first computer further includes means for receiving said performance data and corresponding locations from said radio tower and correcting radio frequency signals of said radio tower, and, whereby said first computer corrects the radio frequency signals of the radio tower in order to improve communication with said wireless devices.
     The limitation of instant claims 2-9,12-20 corresponds to the limitation of patent claims 1-12.
     The limitation of instant application claim 12 corresponds to the limitation of patent claims 1-11.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,642,024. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently disclose in the U.S. Pat. # 9,642,024. The comparison between the instant application claims and the patent claims can be made the same way as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6,8-17,19-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garceran et al (U.S.Pat. # 6,522,888) in view of Chiang et al (CA (Canadian Patent) 2,325,644 ) and 3GPP Technical Specification 25.433 version 4.0.0.
        Regarding claims 1,12, Garceran et al disclose a wireless network (see fig. 2), comprising: at least two wireless devices each communicating via radio frequency signals base stations (24a-24g; col. 1, line 28-31 for two wireless devices); a system of computers programmed to perform steps of referencing performance of at least one of the at least two wireless devices with wireless network known parameters (col. 5, line 48-49 discloses several signal quality measurements such as received signal strength indicator (RSSI), BER, and FER. and compares the signal quality measurements for neighboring cells to determine if they are “consistently greater than a threshold.” The threshold is “expected performance data.”  and routinely storing performance data for the at least one of the at least two wireless devices (col. 4, line 26-28, 56-62; 52 of fig. 2; col.9, line 19-23, 54-58); and a radio tower adapted to receive the radio frequency signals from, and transmit the radio frequency signals to, the at least one of the at least two wireless devices (base stations 56, 60 of fig. 2). Garceran et al disclose wherein the system of computers further receives the performance data (col.11, line 22-36) but do not specifically disclose suggesting at least one corrective action obtained from a list of possible causes for the radio tower based upon the performance data for the at least one of the at least two wireless devices. Chiang et al disclose suggesting at least one corrective action obtained from a list of possible causes for the radio tower based upon the performance data for the at least one of the at least two wireless devices (line 3-19 of page 15). Therefore, it would have been obvious to one killed in the to use the teaching of Chiang et al in the system of Garceran et al in order to increase the capacity and reduce interference. Garceran et al and Chiang et al do not specifically disclose  wherein the radio tower generates an error code based upon operation of the at least one of the at least two wireless devices, and wherein the system of computers is further programmed to receive the error code from the radio tower and selectively suggests the at least one corrective action as a corrective action of the radio frequency signals of the radio tower in order to restrict processing of the radio frequency signals from the at least one of the at least two wireless devices based upon the error code, and whereby the system of computers suggests the at least one corrective action in order to improve communication with the at least one of the at least two wireless devices. The 3GPP Technical Specification 25.433 version 4.0.0. disclose wherein the radio tower generates an error code based upon operation of the at least one of the at least two wireless devices, and wherein the system of computers is further programmed to receive the error code from the radio tower and selectively suggests the at least one corrective action as a corrective action of the radio frequency signals of the radio tower in order to restrict processing of the radio frequency signals from the at least one of the at least two wireless devices based upon the error code, and whereby the system of computers suggests the at least one corrective action in order to improve communication with the at least one of the at least two wireless devices (fig. 40, page 90, p. 169; §9.1.55, pp. 201–02., page 201, §9.2.1.23). Therefore, it would have been obvious to one skilled in the art to use the teaching of the 3GPP Technical Specification 25.433 version 4.0.0. in the combined system of Garceran et al and Chiang et al since the error code allow efficient communication which is vital in the context of overhead signaling. 
             Regarding claims 2,13, Garceran et al disclose wherein the system of computers routinely stores updated performance data of the at least one of the at least two wireless devices while the at least one of the at least two wireless devices is communicating with the radio tower (col. 4, line 26-28, 56-62; 52 of fig. 2; col.9, line 19-23, 54-58).  
             Regarding claims 3,14, Garceran et al and Chiang et al  disclose wherein the radio tower is a first radio tower, and further comprising a second radio tower (56,60 of fig. 2 of Garceran et al; see BS1—BS3 in fig. 8) but fails to disclose wherein the system of computers is programmed, based upon the error code, to suggest a corrective adjustment of the radio frequency signals of the second radio tower in order to direct processing of signals from the at least one of the at least two wireless devices based upon the error code, whereby the system of computers suggests a corrective action of the radio frequency signals of the first radio tower and the second radio tower in order to improve communication with one or more of the at least two wireless devices based on the error code. The 3GPP Technical Specification 25.433 version 4.0.0. discloses wherein the system of computers is programmed, based upon the error code, to suggest a corrective adjustment of the radio frequency signals of the second radio tower in order to direct processing of signals from the at least one of the at least two wireless devices based upon the error code, whereby the system of computers suggests a corrective action of the radio frequency signals of the first radio tower and the second radio tower in order to improve communication with one or more of the at least two wireless devices based on the error code (fig. 40, page 90, p. 169; §9.1.55, pp. 201–02., page 201, §9.2.1.23). Therefore, it would have been obvious to one skilled in the art to use the teaching of the 3GPP Technical Specification 25.433 version 4.0.0. in the combined system of Garceran et al and Chiang et al since the error code allow efficient communication which is vital in the context of overhead signaling. 
          Regarding claims 4, 15, Garceran et al disclose wherein the system of computers is further programmed to perform a diagnostic routine on the error code, on the first radio tower, on the second radio tower, and generate a diagnostic analysis for adjusting radio frequency signal power parameters associated with the first radio tower and with the second radio tower (col. 11, line 30-36 discloses to determine the proper response, the monitoring component considers the error code and transmit powers of both base stations (radio towers). This process is a diagnostic routine. If the monitoring component determines that power adjustment is required, the “diagnostic analysis” adjusts the transmit powers of the base stations).  
          Regarding claims 5,16, Garceran et al disclose wherein the system of computers is further programmed to adjust the radio frequency signal power parameters of the first radio tower and the second radio tower in response to the diagnostic analysis (col. 11, line 30-36 discloses the monitoring component acts on the “diagnostic analysis” by performing the action of adjusting the transmit powers of the base stations Thus, the combination further discloses that the “first computer is further programmed to adjust radio frequency signal power parameters of said radio tower and said second radio tower in response to said diagnostic analysis” )
         Regarding claims 6,17, Chiang et al disclose wherein the radio frequency signal power parameters of the first radio tower and the second radio tower comprise power reception and power transmission of the first radio tower and the second radio tower (line 3-19 of page 15). 
         Regarding claims 8,19,  Garceran et al disclose wherein the system of computers is further programmed to: receive the performance data from each of the at least two wireless devices; perform a diagnostic routine, in response to receiving the performance data; generate a message identifying the performance data; and suggest correction for adjusting radio frequency signal power parameters (col. 11, line 30-36).
          Regarding claims 9,20, Garceran et al disclose wherein, in response to performing the diagnostic routine, the system of computers is further programmed to adjust the radio frequency signal power parameters of the first radio tower and of the second radio tower, the radio frequency signal power parameters including power reception and power transmission of the respective radio tower(col. 11, line 30-36 discloses the monitoring component acts on the “diagnostic analysis” by performing the action of adjusting the transmit powers of the base stations Thus, the combination further discloses that the “first computer is further programmed to adjust radio frequency signal power parameters of said radio tower and said second radio tower in response to said diagnostic analysis” ).  
         Regarding claims 10,21, Garceran et al disclose wherein the system of computers consists of a single computer (58 of fig. 2).  
       Regarding claims 11,22, Chiang et al disclose wherein the system of computers comprises multiple computers (801, 803 of fig. 8).
Claims 7,18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garceran et al, Chiang et al and 3GPP Technical Specification 25.433 version 4.0.0. as applied to claims 1,3,4,12,14,15 above, and further in view of Sheffield.
          Regarding claims 7,18, Garceran et al, Chiang et al and 3GPP Technical Specification 25.433 version 4.0.0.  disclose all the limitation stated in previous paragraphs except wherein the system of computers is programmed to transmit radio frequency signal power parameter data and the diagnostic analysis to a user of another computer other than the system of computers. Sheffield discloses wherein the system of computers is programmed to transmit radio frequency signal power parameter data and the diagnostic analysis to a user of another computer other than the system of computers (col. 4, line 5-8, col. 7, line 2-6, col. 3, line 66-67) .Therefore, it would have been obvious to one skilled in the art to use the teaching of Sheffield in the combined system of Garceran et al, Chiang et al and 3GPP Technical Specification 25.433 version 4.0.0. in order to have the first computer transmit the diagnostic analysis and RF power parameter data to second computer for display to a system evaluator.
       Claim 23 is rejected (see rejected claim set 1-9 or set 12-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416